DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 7-8, 13-14, 17-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application The specification fails to adequately support exactly how “diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages are equal to zero”, as put forth in Claim 1, wherein no parameters of the fluid flow or passage dimensions are detailed in such a way that one of ordinary skill in the art would recognize how this comparison of forces is taking place. Is the comparison based upon pressure within the channels that dictates the force vectors, the shape of the channels, the material of the channels, the positioning of the channels, etc.? One of ordinary skill in the in art when reviewing the disclosure would not be able to ascertain how the aforementioned limitations are achieved in the context of the heat exchanger.
Claims 7 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to adequately support exactly how “horizontal forces acting between said first fluid passage of said plurality of first fluid passages and a third fluid passage of said plurality of first fluid passages are capable of being greater than said first sum of force vectors the diagonal forces, said third fluid passage is adjacent said first fluid passage”, wherein no parameters of the fluid flow or passage dimensions are detailed in such a way that one of ordinary skill in the art would recognize how this comparison of force vectors is taking place. Is the comparison based upon pressure within the channels that dictates the force vectors, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 7-8, 13-14, 17-18 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 17, the limitation “diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages equals zero” in ll. 14-16 is indefinite, in context, since it cannot be discerned what structure is associated with the diagonal forces being equal or rather are the forces made equal by components superfluous to the heat exchanger. For Examination purposes and in accordance with the specification and drawings, “diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages equals zero” will be interpreted as the heat exchanger is capable of having diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages equals zero.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 appears to regurgitate the newly amended limitations of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1, 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US PG Pub. 2014/0140829) in view of Oliva (US PG Pub. 20160131443) hereinafter referred to as Blair and Oliva, respectively.
Regarding Claim 1, Blair discloses a heat exchanger assembly (16) configured to transfer heat between a first fluid (“fuel” passing through passages (32), see Para. 49) and a second fluid (“lubrication oil”, passing through passages (30), see Para. 49), said heat exchanger assembly comprising: 
a heat exchanger body (shown in figure 1, wherein the fluids pass through the body, see also figure 11); and 
fluid passages (30 and 32) arranged in a first direction within said heat exchanger body (shown in figure 1), said fluid passages comprising a first fluid passage (32) and a second fluid passage (30)); wherein 
said first fluid passage (32) configured to channel a first fluid (“fuel”) through said heat exchanger body (shown in figure 1); and wherein 
said second fluid passage (30) configured to channel a second fluid (“lubrication oil”, passing through passages (30), see Para. 49) through said heat exchanger body, wherein said heat exchanger body is of unitary construction (the unitary construction of the heat exchanger is shown in figures 10-12, wherein the fluid flow passages are passages within the heat exchanger core, see also Para. 63), wherein the second fluid is different than the first fluid (“fuel” passing through passages (32) and a second fluid, “lubrication oil”, passing through passages (30), see Para. 49). Although in the 
Blair, in the embodiment of figure 11 detailing the heat exchanger, teaches a plurality of columns of fluid passages (112), said plurality of columns of fluid passages comprising at least one first fluid column of fluid passages (shown in figures 10-11, being the passages (112) vertically aligned) and at least two second fluid columns of fluid passages (110, shown in figures 10-11, being the passages (110) vertically aligned), and said at least one first fluid column comprises a plurality of first fluid passages (112), wherein said at least two second fluid columns comprises a plurality of second fluid passages (110) and said plurality of first fluid passages offset with respect to said plurality of second fluid passages (shown in figures 10 and 11, wherein the flow passages (112) are offset vertically from the passages (110)). It is noted that Blair discloses the counterflow heat exchanger configuration in the embodiments of figure 1 and figure 5, whereas Blair in the embodiment of figures 10-11, teaches columns of passages for the two working fluids. 
Although Blair discloses a block heat exchanger for two working fluids, Blair fails to disclose said first fluid column interspersed between two second fluid columns.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Blair with said first fluid column interspersed between two second fluid columns, as taught by Oliva, the motivation being to create additional flow channels within the block heat exchanger therefore increasing the heat exchange capability of the device.         
Further, a modified Blair teaches wherein diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages are capable of being equal to zero. The structure of the claims is taught above and since the structure of the instant invention is found within the prior art, the limitations drawn to the diagonal forces capable of being equal to zero are also taught in the prior art by the same structure.
Regarding Claim 1, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recites further functional limitations, regarding “diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages equals zero”, the invention as taught by the combined teachings of Blair and Olivia are 
Regarding Claim 7, Blair further teaches horizontal forces acting between said first fluid passage of said plurality of first fluid passages and a third fluid passage of said plurality of first fluid passages are capable of being greater than the diagonal forces, said third fluid passage is adjacent said first fluid passage. The structure of the claims is taught by the prior art, as detailed in the rejection of Claim 1 above. Therefore, since the structure of the instant invention is the found within the prior art, the limitations drawn to the horizontal forces capable of being greater than the diagonal forces are also taught in the prior art by the same structure.
Regarding Claim 7, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 7 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “horizontal forces acting between said first fluid passage of said plurality of first fluid passages and a third fluid passage of said plurality of first fluid passages are capable of being greater than the diagonal forces, said third fluid passage is adjacent said first fluid passage”, the invention as taught by the combined teachings of Blair and 
  Regarding Claim 8, Blair further discloses said plurality of first fluid passages (32) are configured to channel a stream of fuel (“fuel”, Para. 49) and said plurality of second fluid passages (30) are configured to channel a stream of oil (“lubrication oil”, passing through passages (30), see Para. 49).
Regarding Claim 21, a modified Blair further teaches said first fluid columns of fluid passages are sequentially staggered and alternating with said second fluid columns of fluid passages, respectively.
Oliva teaches first fluid columns (feed channels (42), shown in figure 6 forming columns) of fluid passages are sequentially staggered and alternating (shown in figure 6, wherein the columns of feed channels (42) are staggered with respect to the columns of vent channels (40) as the respective channels alternate from left to right) with said second fluid columns (vent channels (40), shown in figure 6 forming columns) of fluid passages, respectively.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Blair with the first fluid columns of fluid passages being sequentially staggered and alternating with said second fluid columns .         

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US PG Pub. 2014/0140829) in view of Oliva (US PG Pub. 20160131443) as applied in Claims 1, 7-8 and 21 above and in further view of Bunker et al. (US PG Pub. 2011/0268583) hereinafter referred to as Bunker.
Regarding Claim 2, although Blair discloses said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the shape of a circle (shown in figure 10), Blair fails to disclose said plurality of first fluid passages and said plurality of second fluid passages each comprising an elliptical cross-section fluid passage.
Bunker, also drawn to internal cooling channels passing through a block, teaches a plurality of fluid passages each comprising an elliptical cross-section fluid passage (“In another embodiment, the plurality of internal cooling channels 36 have a racetrack, elliptical or a circular cross section”, Para. 23).
Blair discloses the claimed invention except that said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the shape of a circle instead of said plurality of first fluid passages and said plurality of second fluid passages each comprising an elliptical cross-section fluid passage. Bunker shows that circular, elliptical and racetrack coolant channels are equivalent structures known in the art. Therefore, because these coolant channel shapes were art 
Alternately, Blair discloses the claimed invention except for said plurality of first fluid passages and said plurality of second fluid passages each comprising an elliptical cross-section fluid passage. It would have been obvious matter of design choice to have said plurality of first fluid passages and said plurality of second fluid passages each comprising an elliptical cross-section fluid passage, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art, whereas having an elliptical cross section cooling channel would yield predictable results in place of a racetrack or circular cross section cooling channel. See MPEP 2144.04 IV (B). 
Regarding Claim 3, although Blair discloses said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the shape of a circle (shown in figure 10), Blair fails to disclose said plurality of first fluid passages and said plurality of second fluid passages each comprising a circular cross- section fluid passage.
Bunker, also drawn to internal cooling channels passing through a block, teaches a plurality of fluid passages each comprising a circular cross- section fluid passage (“In another embodiment, the plurality of internal cooling channels 36 have a racetrack, elliptical or a circular cross section”, Para. 23).

Alternately, Blair discloses the claimed invention except for said plurality of first fluid passages and said plurality of second fluid passages each comprising a circular cross- section fluid passage. It would have been obvious matter of design choice to have said plurality of first fluid passages and said plurality of second fluid passages each comprising a circular cross- section fluid passage, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art, whereas having a circular cross- section fluid passage would yield predictable results in place of a racetrack cross section cooling channel. See MPEP 2144.04 IV (B). 
Regarding Claim 4, although Blair discloses said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the shape of a circle (shown in figure 10), Blair fails to disclose said plurality of first fluid 
Bunker, also drawn to internal cooling channels passing through a block, teaches a plurality of fluid passages each comprising a racetrack cross- section fluid passage (“In another embodiment, the plurality of internal cooling channels 36 have a racetrack, elliptical or a circular cross section”, Para. 23).
Blair discloses the claimed invention except that said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the shape of a circle instead of said plurality of first fluid passages and said plurality of second fluid passages each comprising a racetrack cross- section fluid passage. Bunker shows that circular, elliptical and racetrack coolant channels are equivalent structures known in the art. Therefore, because these coolant channel shapes were art recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a racetrack fluid passage for a circular fluid passage, wherein both are known types of cooling channel shapes that yield predictable results.
Alternately, Blair discloses the claimed invention except for said plurality of first fluid passages and said plurality of second fluid passages each comprising a racetrack cross- section fluid passage. It would have been obvious matter of design choice to have said plurality of first fluid passages and said plurality of second fluid passages each comprising a racetrack cross- section fluid passage, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art, whereas having See MPEP 2144.04 IV (B). 

Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US PG Pub. 2014/0140829) in view of Oliva (US PG Pub. 20160131443) and in further view of Sibilli et al. (US PG Pub. 2017/0175630) hereinafter referred to as Sibilli.
Regarding Claim 13, although Blair discloses a gas turbine engine (22, see abstract and figure 13) comprising: 
a core engine comprising a high pressure compressor (252), a combustor (256), and a high pressure turbine (254) in a serial flow arrangement (shown in figure 13); 
a low pressure compressor (244); 
a low pressure turbine (246) drivingly coupled to said low pressure compressor (244) through a shaft (240) and a power gear box (248); 
the heat exchanger assembly of claim 1 (see rejection of Claim 1), Blair fails to disclose said heat exchanger is coupled to said power gear box.
Sibilli, also drawn to a heat exchanger for a power gear box (see title), teaches said heat exchanger (1) is coupled to (“The casing 11 is enclosing the power gear box circumferentially…. The difference between the different embodiments is that a heat transfer device 1 is enclosed in the casing 11 (FIG. 2), embedded with the casing 11 (FIG. 3) or attached to the casing (FIG. 4)”, Para. 39) said power gear box (casing of power gear box, 11, shown in figure 4).
By using an enclosed, embedded and/or attached heat transfer device the space requirements for the power gear box are reduced”, Para. 7.         
Regarding Claim 14, Blair discloses said heat exchanger assembly (16) coupled in flow communication (shown in figure 1) with said power gear box (12), said plurality of first fluid passages are configured to channel a stream of fuel (“fuel” passing through passages (32), see Para. 49) and said plurality of second fluid passages are configured to channel a stream of oil from said power gear box (“lubrication oil”, passing through passages (30), see Para. 49, from heat source (12)).
Regarding Claim 17, Blair further teaches diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages are capable of being equal to zero. The structure of the claims is taught by the prior art, as detailed in the rejections of Claim 13 above. Therefore, since the structure of the instant invention is the found within the prior art as listed above, the limitations drawn to the diagonal forces capable of being equal to zero are also taught in the prior art by the same structure.
Regarding Claim 17, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 17 fails to further limit the diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages are capable of being equal to zero”, the invention as taught by the combined teachings of Blair and Olivia are deemed fully capable of performing such function. A modified Blair comprises a heat exchanger having the passages as claimed, which are capable of having diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages equals zero. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Regarding Claim 18, Blair further teaches horizontal forces acting between said first fluid passage of said plurality of first fluid passages and a third fluid passage of said plurality of first fluid passages are capable of being greater than the diagonal forces, said third fluid passage is adjacent said first fluid passage. The structure of the claims is taught by the prior art, as detailed in the rejection of Claim 1 above. Therefore, since the structure of the instant invention is the found within the prior art, the limitations drawn to the horizontal forces capable of being greater than the diagonal forces are also taught in the prior art by the same structure.
Regarding Claim 18, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 18 fails to further limit the horizontal forces acting between said first fluid passage of said plurality of first fluid passages and a third fluid passage of said plurality of first fluid passages are capable of being greater than the diagonal forces, said third fluid passage is adjacent said first fluid passage”, the invention as taught by the combined teachings of Blair and Olivia are deemed fully capable of performing such function. A modified Blair comprises a heat exchanger having the passages as claimed, which are capable of having horizontal forces acting between said first fluid passage of said plurality of first fluid passages and a third fluid passage of said plurality of first fluid passages are capable of being greater than the diagonal forces, said third fluid passage is adjacent said first fluid passage. Therefore, the claim limitations are met by the combination of the references put forth in this action.

Claims 1, 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US PG Pub. 2014/0140829) in view of Turney (US PG Pub. 2017/0205146) hereinafter referred to as Blair and Turney, respectively.
Regarding Claim 1, Blair discloses a heat exchanger assembly (16) configured to transfer heat between a first fluid (“fuel” passing through passages (32), see Para. 49) and a second fluid (“lubrication oil”, passing through passages (30), see Para. 49), said heat exchanger assembly comprising: 
a heat exchanger body (shown in figure 1, wherein the fluids pass through the body, see also figure 11); and 

said first fluid passage (32) configured to channel a first fluid (“fuel”) through said heat exchanger body (shown in figure 1); and wherein 
said second fluid passage (30) configured to channel a second fluid (“lubrication oil”, passing through passages (30), see Para. 49) through said heat exchanger body, wherein said heat exchanger body is of unitary construction (the unitary construction of the heat exchanger is shown in figures 10-12, wherein the fluid flow passages are passages within the heat exchanger core, see also Para. 63). Although in the schematic of figure 1 Blair discloses a counter flow heat exchanger with multiple fluid passages, Blair fails to disclose a plurality of columns of fluid passages, said plurality of columns of fluid passages comprising at least one first fluid column of fluid passages and at least two second fluid columns of fluid passages, and said at least one first fluid column comprises a plurality of first fluid passages, wherein said at least two second fluid columns comprises a plurality of second fluid passages and said plurality of first fluid passages offset with respect to said plurality of second fluid passages.
Blair, in the embodiment of figure 11 detailing the heat exchanger, teaches a plurality of columns of fluid passages (112), said plurality of columns of fluid passages comprising at least one first fluid column of fluid passages (shown in figures 10-11, being the passages (112) vertically aligned) and at least two second fluid columns of fluid passages (110, shown in figures 10-11, being the passages (110) vertically aligned), and said at least one first fluid column comprises a plurality of first fluid 
Although Blair discloses a block heat exchanger for two working fluids, Blair fails to disclose said first fluid column interspersed between two second fluid columns.
Turney teaches a first fluid column (passages (108) belonging to the second flow circuit (112)) interspersed (shown in figure 1) between two second fluid columns (columns being formed by passages (108) belonging to the first flow circuit (110).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Blair with a first fluid column interspersed between two second fluid columns, as taught by Turney, the motivation being to create additional flow channels within the block heat exchanger therefore increasing the heat exchange capability of the device.         
Further, a modified Blair teaches wherein diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages are capable of being equal to zero. The structure of the claims is taught above and since the structure of the instant invention is found within the prior art, the limitations drawn to the diagonal forces capable of being equal to zero are also taught in the prior art by the same structure.
“[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recites further functional limitations, regarding “diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages equals zero”, the invention as taught by the combined teachings of Blair and Turney are deemed fully capable of performing such function. A modified Blair comprises a heat exchanger having the passages as claimed that are capable of having diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages being equal to zero. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Regarding Claim 7, Blair further teaches horizontal forces acting between said first fluid passage of said plurality of first fluid passages and a third fluid passage of said plurality of first fluid passages are capable of being greater than the diagonal forces, said third fluid passage is adjacent said first fluid passage. The structure of the claims is taught by the prior art, as detailed in the rejections of Claim 1 above. Therefore, since the structure of the instant invention is the found within the prior art as listed above, the limitations drawn to the horizontal forces capable of being greater than the diagonal forces are also taught in the prior art by the same structure.
“[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 7 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “horizontal forces acting between said first fluid passage of said plurality of first fluid passages and a third fluid passage of said plurality of first fluid passages are capable of being greater than the diagonal forces, said third fluid passage is adjacent said first fluid passage”, the invention as taught by the combined teachings of Blair and Turney are deemed fully capable of performing such function. A modified Blair comprises a heat exchanger having the passages as claimed, which are capable of having horizontal forces acting between said first fluid passage of said plurality of first fluid passages and a third fluid passage of said plurality of first fluid passages are capable of being greater than the diagonal forces, said third fluid passage is adjacent said first fluid passage. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Regarding Claim 8, Blair further discloses said plurality of first fluid passages (32) are configured to channel a stream of fuel (“fuel”, Para. 49) and said plurality of second fluid passages (30) are configured to channel a stream of oil (“lubrication oil”, passing through passages (30), see Para. 49).
Regarding Claim 21, a modified Blair further teaches the first fluid columns of fluid passages are sequentially staggered and alternating with said second fluid columns of fluid passages, respectively.
Turney teaches a first fluid column (passages (108) belonging to the second flow circuit (112)) interspersed (shown in figure 1) between two second fluid columns (columns being formed by passages (108) belonging to the first flow circuit (110)) and wherein said first fluid columns of fluid passages (108) are sequentially staggered and alternating (shown in figure 2, wherein the flow passages of the second flow circuit (112) are staggered with respect to the flow passages of the first flow circuit (108) as the respective channels alternate from left to right) with said second fluid columns of fluid passages, respectively.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Blair with the first fluid columns of fluid passages are sequentially staggered and alternating with said second fluid columns of fluid passages, respectively, as taught by Turney, the motivation being to create additional flow channels within the block heat exchanger therefore increasing the heat exchange capability of the device.         

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US PG Pub. 2014/0140829) in view of Turney (US PG Pub. 2017/0205146) as applied in Claims 1, 7-8 and 21 above and in further view of Bunker et al. (US PG Pub. 2011/0268583) hereinafter referred to as Bunker.
Regarding Claim 2, although Blair discloses said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the shape of a circle (shown in figure 10), Blair fails to disclose said plurality of first fluid passages and said plurality of second fluid passages each comprising an elliptical cross-section fluid passage.
Bunker, also drawn to internal cooling channels passing through a block, teaches a plurality of fluid passages each comprising an elliptical cross-section fluid passage (“In another embodiment, the plurality of internal cooling channels 36 have a racetrack, elliptical or a circular cross section”, Para. 23).
Blair discloses the claimed invention except that said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the shape of a circle instead of said plurality of first fluid passages and said plurality of second fluid passages each comprising an elliptical cross-section fluid passage. Bunker shows that circular, elliptical and racetrack coolant channels are equivalent structures known in the art. Therefore, because these coolant channel shapes were art recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute an elliptical cooling channel for either a racetrack or circular cooling channel, wherein both are known types of cooling channel shapes that yield predictable results.
Alternately, Blair discloses the claimed invention except for said plurality of first fluid passages and said plurality of second fluid passages each comprising an elliptical cross-section fluid passage. It would have been obvious matter of design choice to have said plurality of first fluid passages and said plurality of second fluid passages each See MPEP 2144.04 IV (B). 
Regarding Claim 3, although Blair discloses said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the shape of a circle (shown in figure 10), Blair fails to disclose said plurality of first fluid passages and said plurality of second fluid passages each comprising a circular cross- section fluid passage.
Bunker, also drawn to internal cooling channels passing through a block, teaches a plurality of fluid passages each comprising a circular cross- section fluid passage (“In another embodiment, the plurality of internal cooling channels 36 have a racetrack, elliptical or a circular cross section”, Para. 23).
Blair discloses the claimed invention except that said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the shape of a circle instead of said plurality of first fluid passages and said plurality of second fluid passages each comprising a circular cross- section fluid passage. Bunker shows that circular, elliptical and racetrack coolant channels are equivalent structures known in the art. Therefore, because these coolant channel shapes were art recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a circular cooling 
Alternately, Blair discloses the claimed invention except for said plurality of first fluid passages and said plurality of second fluid passages each comprising a circular cross- section fluid passage. It would have been obvious matter of design choice to have said plurality of first fluid passages and said plurality of second fluid passages each comprising a circular cross- section fluid passage, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art, whereas having a circular cross- section fluid passage would yield predictable results in place of a racetrack cross section cooling channel. See MPEP 2144.04 IV (B). 
Regarding Claim 4, although Blair discloses said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the shape of a circle (shown in figure 10), Blair fails to disclose said plurality of first fluid passages and said plurality of second fluid passages each comprising a racetrack cross-section fluid passage.
Bunker, also drawn to internal cooling channels passing through a block, teaches a plurality of fluid passages each comprising a racetrack cross- section fluid passage (“In another embodiment, the plurality of internal cooling channels 36 have a racetrack, elliptical or a circular cross section”, Para. 23).
Blair discloses the claimed invention except that said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the shape of a circle instead of said plurality of first fluid passages and said plurality 
Alternately, Blair discloses the claimed invention except for said plurality of first fluid passages and said plurality of second fluid passages each comprising a racetrack cross- section fluid passage. It would have been obvious matter of design choice to have said plurality of first fluid passages and said plurality of second fluid passages each comprising a racetrack cross- section fluid passage, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art, whereas having a racetrack cross- section fluid passage would yield predictable results in place of a circular cross section cooling channel. See MPEP 2144.04 IV (B).  

Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US PG Pub. 2014/0140829) in view of Turney (US PG Pub. 2017/0205146) and in further view of Sibilli et al. (US PG Pub. 2017/0175630) hereinafter referred to as Sibilli.
Regarding Claim 13, although Blair discloses a gas turbine engine (22, see abstract and figure 13) comprising: 

a low pressure compressor (244); 
a low pressure turbine (246) drivingly coupled to said low pressure compressor (244) through a shaft (240) and a power gear box (248); 
the heat exchanger assembly of claim 1 (see rejection of Claim 1 pertaining to Blair in view of Turney), Blair fails to disclose said heat exchanger is coupled to said power gear box.
Sibilli, also drawn to a heat exchanger for a power gear box (see title), teaches said heat exchanger (1) is coupled to (“The casing 11 is enclosing the power gear box circumferentially…. The difference between the different embodiments is that a heat transfer device 1 is enclosed in the casing 11 (FIG. 2), embedded with the casing 11 (FIG. 3) or attached to the casing (FIG. 4)”, Para. 39) said power gear box (casing of power gear box, 11, shown in figure 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Blair with said heat exchanger being coupled to said power gear box, as taught by Sibilli, the motivation being that “By using an enclosed, embedded and/or attached heat transfer device the space requirements for the power gear box are reduced”, Para. 7.         
Regarding Claim 14, Blair discloses said heat exchanger assembly (16) coupled in flow communication (shown in figure 1) with said power gear box (12), said plurality of first fluid passages are configured to channel a stream of fuel (“fuel” passing through passages (32), see Para. 49) and said plurality of second fluid passages are configured lubrication oil”, passing through passages (30), see Para. 49, from heat source (12)).
Regarding Claim 17, Blair further teaches diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages are capable of being equal to zero. The structure of the claims is taught by the prior art, as detailed in the rejections of Claim 13 above. Therefore, since the structure of the instant invention is the found within the prior art as listed above, the limitations drawn to the diagonal forces capable of being equal to zero are also taught in the prior art by the same structure.
Regarding Claim 17, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 17 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages are capable of being equal to zero”, the invention as taught by the combined teachings of Blair and Turney are deemed fully capable of performing such function. A modified Blair comprises a heat exchanger having the passages as claimed, which are capable of having diagonal forces acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages equals 
Regarding Claim 18, Blair further teaches horizontal forces acting between said first fluid passage of said plurality of first fluid passages and a third fluid passage of said plurality of first fluid passages are capable of being greater than the diagonal forces, said third fluid passage is adjacent said first fluid passage. The structure of the claims is taught by the prior art, as detailed in the rejection of Claim 1 above. Therefore, since the structure of the instant invention is the found within the prior art, the limitations drawn to the horizontal forces capable of being greater than the diagonal forces are also taught in the prior art by the same structure.
Regarding Claim 18, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 18 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “horizontal forces acting between said first fluid passage of said plurality of first fluid passages and a third fluid passage of said plurality of first fluid passages are capable of being greater than the diagonal forces, said third fluid passage is adjacent said first fluid passage”, the invention as taught by the combined teachings of Blair and Turney are deemed fully capable of performing such function. A modified Blair comprises a heat exchanger having the passages as claimed, which are capable of having horizontal forces acting between said first fluid passage of said plurality of first .

Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive. 
Regarding the 112 rejections of Claims 1, 7 and 18, the Applicant proffers that paragraphs 40-42 of the instant specification provides support for the limitations in question. The Examiner respectfully disagrees. Paragraphs 40-42 of the instant specification do not provide the required basis to overcome the aforementioned rejections. These paragraphs do not detail how the comparison of forces is taking place. Is the comparison based upon pressure within the channels that dictates the force vectors, the shape of the channels, the material of the channels, the positioning of the channels, etc? One of ordinary skill in the in art when reviewing the disclosure would not be able to ascertain how the aforementioned limitations are capable of being achieved in correlation with the heat exchanger. Further, the Applicant states that “differential thermal expansion” of the first flow passages and the second flow passages or “mechanical loading” contribute to the zero stress, however it is not explained in the originally filed disclosure how these parameters control the zero stress. 
	On Page 8 of the Arguments, the Applicant states, “Blair discloses heat exchanger 108 (Fig. 11) that has second passages 30 including passages 110 in a first direction and passages 112 in a second direction, and both passages 110, 112 channeling the same fluid therethrough. Please note paragraph [0062] and Fig. 11 of Blair.” The Examiner respectfully disagrees. Paragraph 49 of Blair states, “The first cooling medium may be fuel, lubrication oil or refrigerant.  The second cooling medium may be fuel, pure or treated water or refrigerant”, thereby providing a teaching that the first working fluid (“fuel” passing through passages (32)) and a second fluid (“lubrication oil”, passing through passages (30)) are different. 
On Page 9 of the Arguments, the Applicant states, “Figure 11 of Blair is the only embodiment that arguably discloses a unitary construction heat exchanger body and in the heat exchanger 108 of Figure 11, Blair discloses a heat exchanger 108 that has second passages 30 including passages 110 in a first direction and passages 112 in a second direction, and both passages 110, 112 channeling the same fluid therethrough. In other words, all of the passages 110, 112 in the heat exchanger 108 disclosed in Figure 11, Blair only discloses channeling the same fluid therethrough.” The Examiner respectfully disagrees.  Figures 1 and 5 of Blair explicitly disclose a counter flow heat exchanger that details two fluids entering and exiting the heat exchanger from opposing sides in a schematic layout, whereas in figure 11 a cross flow heat exchanger is shown that details the interspersed manner of the fluid passages.
On Page 9 of the Arguments, the Applicant states, “Applicants respectfully submit that a person having ordinary skill in the art would not have any rational basis for using features of a cross flow heat exchanger, as disclosed in Fig. 11 of Blair, with features of a counter flow heat exchanger as disclosed in Fig. 1 of Blair. To the contrary, such a combination is counter indicated, as a cross flow heat exchanger would interfere with the purpose of a counter flow heat exchanger.” The Examiner respectfully disagrees. A counter flow heat exchanger and cross flow heat exchanger differ only in the fact that the working fluids are parallel or orthogonal. The aforementioned heat exchangers both have channels for the fluids to pass though and exchange heat, wherein the intended purpose of a cross flow or counter flow heat exchanger is the same. Further, Blair explicitly discloses these types of heat exchangers are interchangeable and known variants, “One or more of the heat exchangers 16, 54 and 82 may have various configurations other than those described above and illustrated in the drawings.  The heat exchange passages 30 and 32, for example, may be arranged in a counter flow configuration as illustrated in FIG. 5.  The heat exchange passages 30 and 32 may be arranged in a cross flow configuration as illustrated in FIG. 6.  The heat exchange passages 30 and 32 may be arranged in a parallel flow configuration as illustrated in FIG. 7” (Para. 62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763